Citation Nr: 1203686	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  11-22 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Attorney at Law



WITNESSES AT HEARING ON APPEAL

The appellant and wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant served in the Army Reserves from August 1954 to August 1962, where he completed several periods of Active Duty for Training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2011, the appellant and his wife presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of whether there was clear and unmistakable error in the October 2008 rating decision, which denied entitlement to service connection for bilateral hearing loss and tinnitus, has been raised by the record, see February 2011 statement and brief received by the Board in December 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) in a rating decision.  The Board is aware that the RO addressed the issue of clear and unmistakable error in the October 2008 rating decision in the August 2011 statement of the case; however, it cannot announce a decision on an issue in a statement of the case that has not been addressed in a rating decision.  See, e.g., 38 C.F.R. § 19.31(a) (2011).  In addition, 38 U.S.C.A. § 5109(A)(e) provides that a request for revision based on clear and unmistakable error shall be decided in the same manner as any other claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claims of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  The appellant was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision.  Thus, the decision is final.  

2.  Evidence submitted since the October 2008 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus, and therefore raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

The October 2008 rating decision, which denied service connection for bilateral hearing loss and tinnitus, is final.  New and material evidence has been received, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.1103 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The Board is granting the request to reopen the claim for service connection for bilateral hearing loss and tinnitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

In an October 2008 decision, the RO denied service connection for bilateral hearing loss and tinnitus, determining that the evidence did not show acoustic trauma in service or a nexus between a current disability and service.  That same month, the RO provided the appellant with notice of the decision, along with his appellate rights.  The appellant did not appeal the decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The relevant evidence of record at the time of the October 2008 rating decision included lay statements from the appellant and multiple attempts by the RO to obtain the appellant's service treatment records and other service records, which attempts were unsuccessful.  In the appellant's April 2008 lay statement, he stated he was exposed to noise in service and had developed hearing loss and tinnitus from that noise exposure.  

The evidence submitted since the October 2008 rating decision includes a May 2010 opinion by a private audiologist, who stated that it was at least as likely as not that the appellant's hearing loss and tinnitus were the result of exposure to hazardous noise while in the service.  The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Kutscherousky, 12 Vet. App. at 371.  The Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the appellant's claims for service connection when considered with previous evidence of record.  Specifically, a medical professional has diagnosed bilateral hearing loss and tinnitus and attributed the diagnoses to service, which raises a reasonable possibility of substantiating the appellant's claims.  Thus, the claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 C.F.R. § 3.156. 

The Board notes that service records were received during the appeal period.  Under the provisions of 38 C.F.R. § 3.156(c)(1), it states that at any time after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Included are service records that are related to a claimed in-service event, injury, or disease, regardless of whether such record mentions the appellant by name as long as the other requirements of paragraph (c) of this section are met.  Such records do not apply when VA could not have obtained the records because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).

The Board does not find that the provisions of § 3.156(c) apply in this case.  The service records received address only the appellant's periods of active duty for training and other facts, which are not relevant to the issues on appeal, which involve whether the appellant incurred hearing loss and tinnitus during service.  



ORDER

New and material evidence having been received, the petition to reopen the appellant's claim for service connection for bilateral hearing loss is granted and, to that extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen the appellant's claim for service connection for tinnitus is granted and, to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is warranted before it can decide the issues on appeal, which reasons are explained below.

The RO has attempted on multiple occasions to obtain the appellant's service treatment records.  It has contacted the National Personnel Records Center (NPRC), VA Records Management Center, The Oklahoma National Guard State Adjutant Generals Office, and the US Army Reserve Training Center in Oklahoma.  See September 2008 and December 2010 letters to appellant.  Initially, the NPRC responded that the records were fire related.  The RO properly noted that the fire at the NPRC did not involve the time frame during which the appellant was discharged from the Army reserve.  See http://www.archives.gov/st-louis/military-personnel/fire-1973.html.  This resource indicates that the Army records affected by the 1973 fire involved Army personnel discharged between November 1912 and January 1960.  The appellant was discharged in 1962.  Regardless, no records were received from any of these facilities.  The appellant submitted some records, but none of them relate to medical treatment.

The Board finds that another attempt to obtain the appellant's service treatment records should be made.  VA has not attempted to contact the US Army Human Resources Command, which now has the records that were previously contained at the US Army Reserve Personnel Command.  See https://www.hrc.army.mil/site/media/default.asp.  There is a possibility that this facility may have the appellant's service treatment records.

While VA has informed the appellant that his service treatment records are unavailable, it has not sent the appellant a developmental letter to inform him of alternative evidence that might substitute for service records.  (The Board is aware that the RO provided the appellant with an NA Form 13075, "Questionnaire about Military Service;" however, that provides different information.)  It is possible that the appellant may have information that could help substantiate his claim.

The appellant submitted private records from OU Physicians Medical Records, which are dated September 2008 and the Oklahoma Hearing Center, which records are dated from January 2000 to June 2007.  It is unclear if these records are all the records that these facilities have.  For example, as to the September 2008 OU Physicians Medical Records, when addressing the appellant's past medical history, the examiner wrote, "Intake questionnaire regarding [past medical history], [past social history], Fam[ily history], soc[ial history], and [review of systems] was reviewed with the p[atien]t.  Please see scanned sheet."  The scanned sheet is not included with these records and would likely contain relevant information.  As to the Oklahoma Hearing Center, the appellant submitted only audiological assessments.  It would seem logical that when the appellant first went to this facility, he would have completed a medical history, which would be relevant to the issues on appeal.  The Board finds that an attempt to obtain additional records directly from these facilities should be made.  
In addition, the appellant reported during the hearing that he began seeking treatment for hearing loss in the 1980s at Mercy Hospital with Dr. Meyer.  See transcript on pages 14-15.  The appellant should be asked to provide additional information concerning these records, as they are relevant to the issues on appeal.  

Finally, the Board finds that a VA examination is warranted in this case.  While the appellant has provided a positive medical opinion, the Board finds that the examiner may not have based her opinion on a full understanding of the facts.  Specifically, she noted the appellant had served from August 1954 to August 1962 and that the appellant had reported, "[H]e was exposed to hazardous noise from artillery and weapons during basic training and during his time with the military police."  It is unclear whether the examiner understood that the appellant had periods of active duty for training during this time period.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the US Army Human Resources Command to see if it has any service treatment and personnel records pertaining to the appellant.  If the search for these records is negative, documentation must be included in the claims folder and the appellant must be informed pursuant to 38 C.F.R. § 3.159(e).  

If the service personnel records are not located or do not show the dates of active duty for training from 1954 to 1962, attempt to obtain the dates of active duty during those years, including a period of initial active duty for training, through the appropriate channels, including the Defense Finance and Accounting Service (DFAS).  

2.  Regardless of whether the records are found at the US Army Human Resources Command, VA should write to the appellant and request information on alternative sources for service records in compliance with M21-MR Part III.iii.2.E.27.b.  

In this letter, the AMC/RO should also request the appellant provide names and addresses of medical care providers who have relevant records pertaining to treatment for hearing loss and tinnitus that have not already been associated with the claims folder, including records of assessment and treatment dated in the 1980s at Mercy Hospital with Dr. Meyer.  (The Veteran had stated he sought treatment from this physician for hearing loss.)  The appellant is also requested to provide permission to obtain the medical records from (i) OU Physicians Records Center beginning in September 2008 and (ii) the Oklahoma Hearing Center in compliance with 38 C.F.R. § 3.159(c)(1)(i) & (ii).  The appellant should provide the approximate dates of treatment (although the OU Physicians Records Center records show that the appellant's initial visit was on September 15, 2008).  Once the appellant provides VA with permission, the AMC/RO should attempt to obtain copies of these medical records directly from the facilities.  

3.  After any outstanding records are received and associated with the claims file, the AMC/RO should then arrange for an audiological evaluation.  The claims folder, including any documents obtained as a result of this REMAND, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examiner is asked to indicate that he or she has reviewed the claims folder.  

The examiner is informed of the following facts (the RO should provide any additional dates of active duty for training if documentation received substantiates such):

* The claims folder currently shows that the appellant had four periods of active duty for training, which dates are as follows and which information is located in letters dated August 5, 1955 and January 18, 1995, which records have been tabbed on the left side of the claims file in white with the applicable dates:

(i) August 14, 1955 to August 28, 1955 (12 days) (the Veteran was granted an authorized absence from August 20, 1955 at 1200 through August 21, 1955 at 2400);
(ii) June 1, 1957, to June 15, 1957 (14 days); 
(iii) May 31, 1958, to June 14, 1958 (14 days);
(iv) June 13, 1959, to June 27, 1959 (14 days)

In-service noise exposure is conceded.

* So far, no service treatment records have been obtained.  VA is attempting to obtain the service treatment records, and thus there may be some treatment records in the claims file.

* The appellant reported that after service, he worked as a roughneck in the oil fields and a heavy equipment operator without consistent use of hearing protection.  See May 2010 private medical record, which is tabbed on the left side of the claims file in green with the applicable date.  The Board finds such report of facts credible.

* The appellant claims he developed hearing loss during his periods of active duty for training, which hearing slowly worsened after his service discharge.  

* VA is attempting to obtain additional post service medical records, and thus the examiner is asked to check to see if additional medical records have been received, which may provide more information regarding the appellant's medical history pertaining to hearing loss and tinnitus.  

While some relevant facts in this case have been provided above, the Board requests that you review the entire claims file before answering the following questions:  

(i) Is it at least as likely as not (50 percent probability or higher) that a bilateral hearing loss disability began in or is related to the appellant's periods of active duty for training?

(ii) Is it at least as likely as not (50 percent probability or higher) that tinnitus began in or is related to either or both of the appellant's periods of active duty for training?

The examiner must provide a rationale for the two requested opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

4.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the reopened claims of entitlement to service connection for bilateral hearing loss disability and tinnitus on the merits.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


